Exhibit 10.4

 

FORM OF 2003 STOCK OPTION AND INCENTIVE PLAN INCENTIVE STOCK OPTION AGREEMENT

(4 YEAR VESTING SCHEDULE)

 

ACUSPHERE, INC.

INCENTIVE STOCK OPTION AGREEMENT

 

Acusphere, Inc. (the “Company”) hereby grants the following stock option
pursuant to its 2003 Stock Option and Incentive Plan. The terms and conditions
attached hereto are also a part hereof.

 

Name of optionee (the “Optionee”):

 

 

 

Date of this option grant:

 

 

 

Number of shares of the Company’s Common Stock subject to this option
(“Shares”):

 

 

 

Option exercise price per share:

 

 

 

Shares that are subject to vesting schedule:

 

 

 

Vesting Start Date:

 

 

Vesting Schedule:

 

Vesting Start Date:

0%

 

 

On or after [ ] but prior to [ ]:

2.083% per month

 

 

On or after [ ]:

100% [four years after Vesting Start Date]

 

 

All vesting is dependent on the continuation of a Business Relationship with the
Company, as provided herein.

 

 

Payment alternatives:

Section 7(a) (i) through (iii)

 

This option satisfies in full all commitments that the Company has to the
Optionee with respect to the issuance of stock, stock options or other equity
securities.

 

 

 

Acusphere, Inc.

 

 

 

 

Signature of Optionee

 

By:

 

 

 

 

Name of Officer:

Street Address

 

 

Title:

 

 

 

 

City/State/Zip Code

 

 

 

 

--------------------------------------------------------------------------------


 

ACUSPHERE, INC.

 

INCENTIVE STOCK OPTION AGREEMENT — INCORPORATED TERMS AND CONDITIONS

 

1.             Grant Under Plan.  This option is granted pursuant to and is
governed by the Company’s 2003 Stock Option and Incentive Plan (the “Plan”) and,
unless the context otherwise requires, terms used herein shall have the same
meaning as in the Plan.

 

2.             Grant as Incentive Stock Option.  This option is intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder (the “Code”).

 

3.             Vesting of Option.

 

(a)           Vesting if Business Relationship Continues. The Optionee may
exercise this option on or after the date of this option grant for the number of
shares of Common Stock, if any, set forth on the cover page hereof. If the
Optionee has continuously maintained a Business Relationship (as defined below)
with the Company through the dates listed on the vesting schedule set forth on
the cover page hereof, the Optionee may exercise this option for the additional
number of shares of Common Stock set opposite the applicable vesting date.
Notwithstanding the foregoing, the Board may, in its discretion, accelerate the
date that any installment of this option becomes exercisable. The foregoing
rights are cumulative and may be exercised only before the date which is ten
years from the date of this option grant.

 

(b)           Definitions. The following definitions shall apply:

 

“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director or consultant.

 

“Cause” means: (i) gross negligence or willful malfeasance in the performance of
the Optionee’s work or a breach of fiduciary duty or confidentiality obligations
to the Company by the Optionee; (ii) failure to follow the proper directions of
the Optionee’s direct or indirect supervisor after written notice of such
failure; (iii) the commission by the Optionee of illegal conduct relating to the
Company; (iv) disregard by the Optionee of the material rules or material
policies of the Company which has not been cured within 15 days after notice
thereof from the Company; or (v) intentional acts on the part of the Optionee
that have generated material adverse publicity toward or about the Company.

 

4.             Termination of Business Relationship.

 

(a)           Termination.  If the Optionee’s Business Relationship with the
Company ceases, voluntarily or involuntarily, with or without cause, no further
installments of this

 

2

--------------------------------------------------------------------------------


 

option shall become exercisable, and this option shall expire (may no longer be
exercised) after the passage of sixty days from the date of termination, but in
no event later than the scheduled expiration date. Any determination under this
agreement as to the status of a Business Relationship or other matters referred
to above shall be made in good faith by the Board of Directors of the Company.

 

(b)           Employment Status. For purposes hereof, with respect to employees
of the Company, employment shall not be considered as having terminated during
any leave of absence if such leave of absence has been approved in writing by
the Company and if such written approval contractually obligates the Company to
continue the employment of the Optionee after the approved period of absence; in
the event of such an approved leave of absence, vesting of this option shall be
suspended (and the period of the leave of absence shall be added to all vesting
dates) unless otherwise provided in the Company’s written approval of the leave
of absence. For purposes hereof, a termination of employment followed by another
Business Relationship shall be deemed a termination of the Business Relationship
with all vesting to cease unless the Company enters into a written agreement
related to such other Business Relationship in which it is specifically stated
that there is no termination of the Business Relationship under this agreement.
This option shall not be affected by any change of employment within or among
the Company and its Subsidiaries so long as the Optionee continuously remains an
employee of the Company or any Subsidiary.

 

(c)           Termination for Cause.  If the Business Relationship of the
Optionee is terminated for Cause (as defined above), this option may no longer
be exercised from and after the Optionee’s receipt of written notice of such
termination.

 

5.             Death; Disability.

 

(a)           Death.  Upon the death of the Optionee while the Optionee is
maintaining a Business Relationship with the Company, this option may be
exercised, to the extent otherwise exercisable on the date of the Optionee’s
death, by the Optionee’s estate, personal representative or beneficiary to whom
this option has been transferred pursuant to Section 10, only at any time within
180 days after the date of death, but not later than the scheduled expiration
date.

 

(b)           Disability.  If the Optionee ceases to maintain a Business
Relationship with the Company by reason of his or her disability, this option
may be exercised, to the extent otherwise exercisable on the date of cessation
of the Business Relationship, only at any time within 180 days after such
cessation of the Business Relationship, but not later than the scheduled
expiration date. For purposes hereof, “disability” means “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

 

6.             Partial Exercise.  This option may be exercised in part at any
time and from time to time within the above limits, except that this option may
not be exercised for a fraction of a share.

 

3

--------------------------------------------------------------------------------


 

7.             Payment of Exercise Price.

 

(a)           Payment Options.  The exercise price shall be paid by one or any
combination of the following forms of payment that are applicable to this
option, as indicated on the cover page hereof:

 

(i)            by check payable to the order of the Company; or

 

(ii)           delivery of an irrevocable and unconditional undertaking,
satisfactory in form and substance to the Company, by a creditworthy broker to
deliver promptly to the Company sufficient funds to pay the exercise price, or
delivery by the Optionee to the Company of a copy of irrevocable and
unconditional instructions, satisfactory in form and substance to the Company,
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price; or

 

(iii)          subject to Section 7(b) below, if the Common Stock is then traded
on a national securities exchange or on the Nasdaq National Market (or successor
trading system), by delivery of shares of Common Stock having a fair market
value equal as of the date of exercise to the option price.

 

In the case of (iii) above, fair market value as of the date of exercise shall
be determined as of the last business day for which such prices or quotes are
available prior to the date of exercise and shall mean (i) the last reported
sale price (on that date) of the Common Stock on the principal national
securities exchange on which the Common Stock is traded, if the Common Stock is
then traded on a national securities exchange; or (ii) the last reported sale
price (on that date) of the Common Stock on the Nasdaq National Market (or
successor trading system), if the Common Stock is not then traded on a national
securities exchange.

 

(b)           Limitations on Payment by Delivery of Common Stock.  If
Section 7(a)(iii) is applicable, and if the Optionee delivers Common Stock held
by the Optionee (“Old Stock”) to the Company in full or partial payment of the
exercise price and the Old Stock so delivered is subject to restrictions or
limitations imposed by agreement between the Optionee and the Company, an
equivalent number of Shares shall be subject to all restrictions and limitations
applicable to the Old Stock to the extent that the Optionee paid for the Shares
by delivery of Old Stock, in addition to any restrictions or limitations imposed
by this agreement. Notwithstanding the foregoing, the Optionee may not pay any
part of the exercise price hereof by transferring Common Stock to the Company
unless such Common Stock has been owned by the Optionee free of any substantial
risk of forfeiture for at least six months.

 

8.             Securities Laws Restrictions on Resale. Until registered under
the Securities Act of 1933, as amended, or any successor statute (the
“Securities Act”), the Shares will be illiquid

 

4

--------------------------------------------------------------------------------


 

and will be deemed to be “restricted securities” for purposes of the Securities
Act. Accordingly, such shares must be sold in compliance with the registration
requirements of the Securities Act or an exemption therefrom and may need to be
held indefinitely. Unless the Shares have been registered under the Securities
Act, each certificate evidencing any of the Shares shall bear a restrictive
legend specified by the Company.

 

9.             Method of Exercising Option.  Subject to the terms and conditions
of this agreement, this option may be exercised by written notice to the Company
at its principal executive office, or to such transfer agent as the Company
shall designate. Such notice shall state the election to exercise this option
and the number of Shares for which it is being exercised and shall be signed by
the person or persons so exercising this option. Such notice shall be
accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received. Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Optionee
and if the Optionee shall so request in the notice exercising this option, shall
be registered in the name of the Optionee and another person jointly, with right
of survivorship). In the event this option shall be exercised, pursuant to
Section 5 hereof, by any person or persons other than the Optionee, such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise this option.

 

10.           Option Not Transferable.  This option is not transferable or
assignable except by will or by the laws of descent and distribution. During the
Optionee’s lifetime only the Optionee can exercise this option.

 

11.           No Obligation to Exercise Option.  The grant and acceptance of
this option imposes no obligation on the Optionee to exercise it.

 

12.           No Obligation to Continue Business Relationship.  Neither the
Plan, this agreement, nor the grant of this option imposes any obligation on the
Company to continue the Optionee in employment or other Business Relationship.

 

13.           Adjustments.  Except as is expressly provided in the Plan with
respect to certain changes in the capitalization of the Company, no adjustment
shall be made for dividends or similar rights for which the record date is prior
to such date of exercise.

 

14.           Withholding Taxes.  If the Company in its discretion determines
that it is obligated to withhold any tax in connection with the exercise of this
option, or in connection with the transfer of, or the lapse of restrictions on,
any Common Stock or other property acquired pursuant to this option, the
Optionee hereby agrees that the Company may withhold from the Optionee’s wages
or other remuneration the appropriate amount of tax. At the discretion of the
Company, the amount required to be withheld may be withheld in cash from such
wages or other remuneration or in kind from the Common Stock or other property
otherwise deliverable to the Optionee on exercise of this option. The Optionee
further agrees that, if the Company does not withhold an amount from the
Optionee’s wages or other remuneration sufficient to satisfy the

 

5

--------------------------------------------------------------------------------


 

withholding obligation of the Company, the Optionee will make reimbursement on
demand, in cash, for the amount underwithheld.

 

15.           Early Disposition.  The Optionee agrees to notify the Company in
writing immediately after the Optionee transfers any Shares, if such transfer
occurs on or before the later of (a) the date that is two years after the date
of this agreement or (b) the date that is one year after the date on which the
Optionee acquired such Shares. The Optionee also agrees to provide the Company
with any information concerning any such transfer required by the Company for
tax purposes.

 

16.           Lock-up Agreement. The Optionee agrees that in the event that the
Company effects an underwritten public offering of Common Stock registered under
the Securities Act, the Shares may not be sold, offered for sale or otherwise
disposed of, directly or indirectly, without the prior written consent of the
managing underwriter(s) of the offering, for such period of time after the
execution of an underwriting agreement in connection with such offering that all
of the Company’s then directors and executive officers agree to be similarly
bound. Any such sale or disposition shall be made in accordance with the
Company’s insider trading policy, as amended and in effect from time to time.

 

17.           Arbitration.  Any dispute, controversy, or claim arising out of,
in connection with, or relating to the performance of this agreement or its
termination shall be settled by arbitration in the Commonwealth of
Massachusetts, pursuant to the rules then obtaining of the American Arbitration
Association. Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

 

18.           Provision of Documentation to Optionee.  By signing this agreement
the Optionee acknowledges receipt of a copy of this agreement and a copy of the
Plan.

 

19            Miscellaneous.

 

(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by mail, if to the Optionee, to the address set forth
below or at the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.

 

(b)           Entire Agreement; Modification.  This agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this agreement. This agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.

 

(c)           Fractional Shares. If this option becomes exercisable for a
fraction of a share because of the adjustment provisions contained in the Plan,
such fraction shall be rounded down.

 

6

--------------------------------------------------------------------------------


 

(d)           Issuances of Securities; Changes in Capital Structure. Except as
expressly provided herein or in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to this option. No adjustments
need be made for dividends paid in cash or in property other than securities of
the Company. If there shall be any change in the Common Stock of the Company
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, combination or exchange of shares, spin-off, split-up or other
similar change in capitalization or event, the restrictions contained in this
agreement shall apply with equal force to additional and/or substitute
securities, if any, received by the Optionee in exchange for, or by virtue of
his or her ownership of, Shares, except as otherwise determined by the Board.

 

(e)           Severability.  The invalidity, illegality or unenforceability of
any provision of this agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(f)            Successors and Assigns.  This agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, subject to the limitations set forth in Section 10 hereof.

 

(g)           Governing Law.  This agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware without giving
effect to the principles of the conflicts of laws thereof.

 

7

--------------------------------------------------------------------------------